Exhibit 10.2
EXECUTION COPY
VOTING AGREEMENT
     VOTING AGREEMENT, dated as of July 27, 2009 (this “Agreement”), by and
among SK TELECOM CO., LTD., a company organized under the laws of the Republic
of Korea (the “Stockholder”), and Sprint Nextel Corporation, a Kansas
corporation (“Parent”).
     WHEREAS, concurrently with the execution of this Agreement, Parent, Sprint
Mozart, Inc., a Delaware corporation and a wholly-owned subsidiary of Parent
(“Merger Sub”), and Virgin Mobile USA, Inc., a Delaware corporation (the
“Company”), are entering into an Agreement and Plan of Merger, dated as of the
date hereof (as amended, supplemented, restated or otherwise modified from time
to time, the “Merger Agreement”), pursuant to which, among other things, Merger
Sub will merge with and into the Company (the “Merger”) and each outstanding
share of Class A Common Stock and Class C Common Stock (as defined in the Merger
Agreement) will be converted into the right to receive the Merger Consideration
specified therein;
     WHEREAS, as of the date hereof, the Stockholder Beneficially Owns (as
hereinafter defined) the number of shares of Company Common Stock set forth
opposite the Stockholder’s name on Schedule I hereto; and
     WHEREAS, as a condition and inducement to Parent entering into the Merger
Agreement, Parent has required that the Stockholder agree, and the Stockholder
has agreed, to enter into this Agreement and abide by the covenants and
obligations with respect to the Covered Shares (as hereinafter defined) set
forth herein.
     NOW THEREFORE, in consideration of the foregoing and the mutual
representations, warranties, covenants and agreements herein contained, and
intending to be legally bound hereby, the parties hereto agree as follows:
ARTICLE I
DEFINITIONS
     Section 1.01 Capitalized Terms. For the purposes of this Agreement,
capitalized terms used and not defined herein shall have the respective meanings
ascribed to them in the Merger Agreement.
     Section 1.02 Other Definitions. The following capitalized terms, as used in
this Agreement, shall have the meanings set forth below.
     (a) “Affiliate” of any person means another person that directly or
indirectly, through one or more intermediaries, controls, is controlled by, or
is under common control with, such first person.
     (b) “Beneficial Ownership” by a person of any securities means ownership by
any person who, directly or indirectly, through any contract, arrangement,
understanding, relationship or otherwise, has or shares (i) voting power which
includes the power to vote, or to direct the voting of, such securities; and/or
(ii) investment power which includes the power to

 



--------------------------------------------------------------------------------



 



dispose, or to direct the disposition, of such securities; and shall otherwise
be interpreted in accordance with the term “beneficial ownership” as defined in
Rule 13d-3 adopted by the Securities and Exchange Commission under the
Securities Exchange Act of 1934, as amended. The terms “Beneficially Own” and
“Beneficially Owned” shall have a correlative meaning.
     (c) “Certificate of Designations” means the Certificate of Designations of
the Company Preferred Stock.
     (d) “control” (including the terms “controlled by” and “under common
control with”), with respect to the relationship between or among two or more
persons, means the possession, directly or indirectly, of the power to direct or
cause the direction of the affairs or management of a person, whether through
the ownership of voting securities, as trustee or executor, by contract or any
other means.
     (e) “Company Common Stock” means, collectively, Class A Common Stock,
Class B Common Stock and Class C Common Stock and will also include for purposes
of this Agreement all shares or other voting securities into which Company
Common Stock may be reclassified, sub-divided, consolidated or converted and all
shares or other voting securities convertible into or exerciseable or
exchangeable for Company Common Stock and in each case any rights and benefits
arising therefrom, including any dividends or distributions of securities which
may be declared in respect of the Company Common Stock and entitled to vote in
respect of the matters contemplated by Article II. For the avoidance of any
doubt, Company Common Stock shall include the Company Preferred Stock.
     (f) “Covered Shares” means, with respect to the Stockholder, the
Stockholder’s Existing Shares, together with any shares of Company Common Stock
that the Stockholder acquires Beneficial Ownership of on or after the date
hereof.
     (g) “Encumbrance” means any security interest, pledge, mortgage, lien
(statutory or other), charge, option to purchase, lease or other right to
acquire any interest or any claim, restriction, covenant, title defect,
hypothecation, assignment, deposit arrangement or other encumbrance of any kind
or any preference, priority or other security agreement or preferential
arrangement of any kind or nature whatsoever (including any conditional sale or
other title retention agreement), excluding restrictions under securities laws
and the Stockholders’ Agreement.
     (h) “Existing Shares” means, with respect to the Stockholder, the number of
shares of Company Common Stock Beneficially Owned (and except as may be set
forth on Schedule I hereto, owned of record) by the Stockholder as of the date
hereof (excluding the 193,368 shares of Class A Common Stock owned of record by
Helio, Inc. as of the date hereof (the “Helio Shares”)), as set forth opposite
the Stockholder’s name on Schedule I hereto.
     (i) “person” means any individual, corporation, limited liability company,
limited or general partnership, joint venture, association, joint-stock company,
trust, unincorporated organization, government or any agency or political
subdivision thereof or any other entity, or any group comprised of two or more
of the foregoing.

- 2 -



--------------------------------------------------------------------------------



 



     (j) “Representatives” means the officers, directors, employees, agents,
advisors and Affiliates of a person.
     (k) “Stockholders’ Agreement” means the Amended and Restated Stockholders’
Agreement, dated as of August 22, 2008, by and among the Company, the
Stockholder, Corvina Holdings Limited, Cortaire Limited and Sprint Ventures,
Inc.
     (l) “Subsidiary” of any person means any other person (i) of which such
person directly or indirectly owns securities or other equity interests
representing more than fifty percent (50%) of the aggregate voting power of such
other person or (ii) of which such person possesses the right to elect more than
fifty percent (50%) of the directors or persons holding similar positions of
such other person.
     (m) “Transfer” means, directly or indirectly, to sell, transfer, assign,
pledge, encumber, hypothecate or similarly dispose of (by merger (including by
conversion into securities or other consideration), by tendering into any tender
or exchange offer, by testamentary disposition, by operation of law or
otherwise), or to enter into any contract, option or other arrangement or
understanding with respect to the sale, transfer, assignment, pledge,
encumbrance, hypothecation or similar disposition of (by merger, by tendering
into any tender or exchange offer, by testamentary disposition, by operation of
law or otherwise).
ARTICLE II
VOTING
     Section 2.01 Agreement to Vote. The Stockholder hereby irrevocably and
unconditionally agrees that during the term of this Agreement, at the
Stockholders Meeting and at any other meeting of the stockholders of the
Company, however called, including any adjournment or postponement thereof, and
in connection with any written consent of the stockholders of the Company, the
Stockholder shall, in each case to the fullest extent that the Covered Shares
are entitled to vote thereon or consent thereto:
     (a) appear at each such meeting or otherwise cause the Covered Shares as to
which the Stockholder controls the right to vote to be counted as present
thereat for purposes of calculating a quorum; and
     (b) vote (or cause to be voted), in person or by proxy, or deliver (or
cause to be delivered) a written consent covering, not less than 7,735,790
Covered Shares that are entitled to vote in each case: (i) in favor of the
adoption of the Merger Agreement, approval of the Merger or any other action of
the stockholders of the Company reasonably requested by Parent in furtherance
thereof; (ii) against any action or agreement that is in opposition to, or
competitive or inconsistent with, the Merger or that would result in a breach of
any covenant, representation or warranty or any other obligation or agreement of
the Stockholder contained in this Agreement; (iii) against any Acquisition
Proposal; and (iv) against any other action, agreement or transaction that would
otherwise materially interfere with, delay, postpone, discourage, frustrate the
purposes of or adversely affect the Merger or the other transactions
contemplated by the Merger Agreement or

- 3 -



--------------------------------------------------------------------------------



 



this Agreement or the performance by the Stockholder of its obligations under
this Agreement, including: (A) any extraordinary corporate transaction, such as
a merger, consolidation or other business combination involving the Company or
its Subsidiaries (other than the Merger); (B) a sale, lease or transfer of a
material amount of assets of the Company or any of its Subsidiaries or any
reorganization, recapitalization or liquidation of the Company or any of its
Subsidiaries; (C) an election of members to the board of directors of the
Company, other than nominees to the board of directors of the Company that are
directors of the Company on the date of this Agreement or elected or appointed
by such directors or committees thereof or in accordance with the Stockholders’
Agreement; (D) any change in the present capitalization or dividend policy of
the Company or any amendment or other change to the Company’s certificate of
incorporation or bylaws, except if approved by Parent; or (E) any other change
in the Company’s corporate structure or business.
     Section 2.02 No Inconsistent Agreements. The Stockholder hereby covenants
and agrees that, except for this Agreement and the Stockholders’ Agreement, the
Stockholder (i) has not entered into, and shall not enter into at any time while
this Agreement remains in effect, any voting agreement or voting trust with
respect to the Covered Shares, (ii) has not granted, and shall not grant at any
time while this Agreement remains in effect, a proxy, consent or power of
attorney with respect to the Covered Shares except with respect to matters that
do not breach in any material respect the voting obligations set forth in
Section 2.01(b) and (iii) has not taken and shall not knowingly take any action
that would make any representation or warranty of the Stockholder contained
herein untrue or incorrect in any material respect or have the effect of
preventing or disabling the Stockholder from performing any of its material
obligations under this Agreement.
ARTICLE III
REPRESENTATIONS AND WARRANTIES OF THE STOCKHOLDER
     The Stockholder hereby represents and warrants to Parent as follows:
     Section 3.01 Organization; Authorization; Validity of Agreement; Necessary
Action. The Stockholder is duly organized and is validly existing and in good
standing under the laws of the jurisdiction of its formation. The Stockholder
has full power and authority to execute and deliver this Agreement, to perform
the Stockholder’s obligations hereunder and to consummate the transactions
contemplated hereby. The execution and delivery by the Stockholder of this
Agreement, the performance by it of its obligations hereunder and the
consummation by it of the transactions contemplated hereby have been duly and
validly authorized by the Stockholder and no other actions or proceedings on the
part of the Stockholder or any stockholder thereof are necessary to authorize
the execution and delivery by it of this Agreement, the performance by it of its
obligations hereunder or the consummation by it of the transactions contemplated
hereby. This Agreement has been duly executed and delivered by the Stockholder
and, assuming this Agreement constitutes a valid and binding obligation of the
other parties hereto, constitutes a legal, valid and binding obligation of the
Stockholder, enforceable against it in accordance with its terms, subject to
bankruptcy, insolvency, fraudulent transfer, moratorium, reorganization or
similar laws affecting the rights of creditors generally and the availability of
equitable remedies (regardless of whether such enforceability is considered in a
proceeding in equity or at law).

- 4 -



--------------------------------------------------------------------------------



 



     Section 3.02 Ownership. Schedule I sets forth opposite the Stockholder’s
name the number of shares of Company Common Stock over which the Stockholder has
Beneficial Ownership as of the date hereof (excluding the Helio Shares). Subject
to Section 4.01, the Stockholder’s Existing Shares are, and from the date hereof
through and including the Closing Date will be, Beneficially Owned by the
Stockholder. Subject to Section 4.01, any Covered Shares of the Stockholder
acquired after the date hereof will be from and after such date through and
including the Closing Date Beneficially Owned by the Stockholder. Except as set
forth in the Stockholders’ Agreement, the Stockholder has and will have the sole
power to vote and dispose of the Stockholder’s Existing Shares. The Stockholder
has good and marketable title to the Stockholder’s Existing Shares, free and
clear of any Encumbrances. As of the date hereof, except for the Helio Shares,
neither the Stockholder nor any Affiliate of the Stockholder Beneficially Owns
or holds any right to acquire any additional shares of Company Common Stock or
any other voting securities of the Company or its Subsidiaries.
     Section 3.03 No Violation. The execution and delivery of this Agreement by
the Stockholder does not, and the performance by the Stockholder of its
obligations under this Agreement will not, (i) conflict with or violate the
certificate of incorporation, bylaws or other comparable governing documents, as
applicable, of the Stockholder, (ii) conflict with or violate any law, ordinance
or regulation of any Governmental Entity applicable to the Stockholder or by
which any of its assets or properties is bound, or (iii) conflict with, result
in any breach of or constitute a default (or an event that with notice or lapse
of time or both would become a default) under, or give to others any rights of
termination, amendment, acceleration or cancellation of, or require payment
under, or require redemption or repurchase of or otherwise require the purchase
and sale of, or result in the creation of any Encumbrance on the properties or
assets of the Stockholder pursuant to, any note, bond, mortgage, indenture,
contract, agreement, lease, license, permit, franchise or other instrument or
obligation to which the Stockholder is a party or by which the Stockholder or
any of its assets or properties is bound, except for any of the foregoing as
could not reasonably be expected, either individually or in the aggregate, to
impair in any material respect the ability of the Stockholder to perform its
obligations hereunder or to consummate the transactions contemplated hereby.
     Section 3.04 Consents and Approvals. Except for filings required by or
advisable under applicable securities laws, the execution and delivery of this
Agreement by the Stockholder does not, and the performance by the Stockholder of
its obligations under this Agreement and the consummation by it of the
transactions contemplated hereby will not, require the Stockholder to obtain any
consent, approval, authorization or permit of, or to make any filing with or
notification to, any Governmental Entity.
     Section 3.05 Absence of Litigation. As of the date hereof, there is no
action, suit or proceeding pending or, to the knowledge of the Stockholder,
threatened against or affecting the Stockholder or any of its Affiliates before
or by any Governmental Entity that could reasonably be expected to impair in any
material respect the ability of the Stockholder to perform its obligations
hereunder or to consummate the transactions contemplated hereby.
     Section 3.06 Finder’s Fees. No investment banker, broker, finder or other
intermediary is entitled to a fee or commission from Parent, Merger Sub or the
Company in

- 5 -



--------------------------------------------------------------------------------



 



respect of this Agreement based upon any arrangement or agreement made by or, to
the knowledge of the Stockholder, on behalf of the Stockholder.
ARTICLE IV
OTHER COVENANTS
     Section 4.01 Prohibition on Transfers, Other Actions. The Stockholder
hereby agrees not to (i) Transfer any of its Covered Shares, Beneficial
Ownership thereof or any other interest therein; provided that no Transfer of
its Covered Shares to any Affiliate of the Stockholder that agrees in writing to
be bound by the terms and conditions of this Agreement shall be subject to the
above restriction; (ii) enter into any agreement, arrangement or understanding
with any person, or take any other action, that violates or conflicts with or
would reasonably be expected to violate or conflict with, or result in or give
rise to a violation of or conflict with, the Stockholder’s representations,
warranties, covenants and obligations under this Agreement; or (iii) take any
action that could materially restrict or otherwise affect the Stockholder’s
legal power, authority and right to comply with and perform its covenants and
obligations under this Agreement. Any Transfer in violation of this provision
shall be void. Subject to Section 4.03, the Stockholder also agrees not to
engage in any transaction with respect to any of the Covered Shares with the
primary purpose of depriving Parent of the intended benefits of this Agreement.
     Section 4.02 Stock Dividends, etc. In the event of a stock split, stock
dividend or distribution, or any change in the Company Common Stock by reason of
any split-up, reverse stock split, recapitalization, combination,
reclassification, exchange of shares or the like, the terms “Existing Shares”
and “Covered Shares” shall be deemed to refer to and include such shares as well
as all such stock dividends and distributions and any securities into which or
for which any or all of such shares may be changed or exchanged or which are
received in such transaction.
     Section 4.03 No Solicitation. The Stockholder agrees that (i) it and its
executive officers and directors shall not, (ii) its Subsidiaries and its
Subsidiaries’ executive officers and directors shall not, (iii) it shall use
reasonable best efforts to ensure that its and its Subsidiaries’ Representatives
shall not, (A) directly or indirectly, solicit, initiate, knowingly encourage or
knowingly facilitate any inquiries or the making of any Acquisition Proposal,
(B) directly or indirectly participate in or knowingly encourage any
negotiations or discussions concerning, or provide access to its properties,
books and records or any confidential information or data to, any person
relating to or take any other action to knowingly facilitate any inquiries or
the making of any proposal that constitutes, or may reasonably be expected to
lead to, an Acquisition Proposal, (C) recommend, adopt or approve, or propose
publicly to recommend, adopt or approve, an Acquisition Proposal or (D) agree or
publicly propose to do any of the foregoing. The Stockholder agrees that it
will, and it will cause its Subsidiaries and Representatives to, immediately
cease and cause to be terminated any existing activities, discussions or
negotiations with any persons conducted heretofore with respect to any
Acquisition Proposal or any potential Acquisition Proposal. Notwithstanding
anything to the contrary contained in this Section 4.03 or any other provision
of this Agreement, if the Company or its Board of Directors is engaging in any
actions permitted to be taken by the Company or its Board of Directors pursuant
to clause

- 6 -



--------------------------------------------------------------------------------



 



(iii) or (iv) of Section 6.5(a) of the Merger Agreement, then the Stockholder
may also engage in discussions concerning the relevant Acquisition Proposal with
the person making such Acquisition Proposal, including with respect to potential
commercial arrangements between the Stockholder and its Affiliates and the
person making such Acquisition Proposal. In connection with any discussions
permitted pursuant to the preceding sentence, the Stockholder and its Affiliates
may provide to the person making such Acquisition Proposal access to their
properties, books and records or confidential information or data. The
Stockholder shall keep Parent reasonably informed in all material respects of
the status and details (including any developments thereto) of such discussions.
     Section 4.04 Notice of Acquisitions. During the term of this Agreement,
upon the written request of Parent, the Stockholder hereby agrees to disclose to
Parent in writing the number of any additional shares of Company Common Stock or
other voting securities of the Company of which the Stockholder acquires
Beneficial Ownership on or after the date hereof, such written disclosure to be
made by the Stockholder within five Business Days of such written request from
Parent.
     Section 4.05 Stockholder Capacity. No person who owns, directly or
indirectly, any capital stock of the Stockholder or any director or officer of
the Stockholder, in each case, who is or becomes during the term of this
Agreement a director or officer of the Company or any of its Affiliates will be
deemed to make any agreement or understanding in this Agreement in that person’s
capacity as a director or officer of the Company or any such Affiliate. The
Stockholder is entering into this Agreement solely in its capacity as the
Beneficial Owner of its Existing Shares, and nothing in this Agreement will
limit or affect any actions taken by any person who owns, directly or
indirectly, any capital stock of the Stockholder or any director or officer of
the Stockholder in his or her capacity as a director or officer of the Company
or any of its Affiliates. Without limiting the generality of the foregoing,
Parent acknowledges that Sung Won Suh and Richard Chin are members of the Board
of Directors of the Company and are also affiliated with the Stockholder, and
that the foregoing persons in their respective capacity as members of the Board
of Directors of the Company may, in the exercise of their fiduciary duties under
applicable Law, take actions that would violate this Agreement if such actions
were taken by a Stockholder. Parent agrees that no such action taken in such
individual’s capacity as a member of the Board of Directors of the Company will
be deemed a violation of this Agreement. Nothing herein shall limit or affect
any actions taken by such person solely in his or her capacity as a director or
officer of the Company.
     Section 4.06 Waiver of Consent; Waiver under Certificate of Designations;
Consent. Subject to Section 5.01, the Stockholder hereby waives any requirement
to obtain its respective consent to the Merger Agreement (as in effect as of the
date hereof or as such Merger Agreement may be amended in a manner that does not
give the Stockholder the right to terminate this Agreement pursuant to
Section 5.01) and the transactions contemplated thereby pursuant to Section 2.6
of the Stockholders’ Agreement or Article II, Section 3 of the Company Bylaws.
Subject to Section 5.01, the Stockholder hereby waives (i) any right of the
holders of Company

- 7 -



--------------------------------------------------------------------------------



 



Preferred Stock to vote or consent as a separate class in respect of the
approval of the Merger or the Merger Agreement (as in effect as of the date
hereof or as such Merger Agreement may be amended in a manner that does not give
the Stockholder the right to terminate this Agreement pursuant to Section 5.01),
including the consideration to be paid to the holders of Company Preferred Stock
thereunder, and (ii) the application of Section 8 of the Certificate of
Designations to the consideration to be paid to the holders of Company Preferred
Stock pursuant to the Merger and the Merger Agreement (as in effect as of the
date hereof or as such Merger Agreement may be amended in a manner that does not
give the Stockholder the right to terminate this Agreement pursuant to
Section 5.01). Subject to Section 5.01, for the avoidance of doubt, the
Stockholder agrees and consents to the receipt in respect of any shares of
Company Preferred Stock held by the Stockholder of the amount of consideration
provided therefor in the Merger Agreement (as in effect as of the date hereof or
as such Merger Agreement may be amended in a manner that does not give the
Stockholder the right to terminate this Agreement pursuant to Section 5.01).
Subject to Section 5.01, the Stockholder agrees and consents to the receipt in
respect of any shares of Company Common Stock held by the Stockholder of the
amount of Merger Consideration provided therefor in the Merger Agreement (as in
effect as of the date hereof or as such Merger Agreement may be amended in a
manner that does not give the Stockholder the right to terminate this Agreement
pursuant to Section 5.01), and the Stockholder acknowledges and agrees that the
amount of such Merger Consideration is less than the amount of Merger
Consideration to be paid to certain other holders of Company Common Stock
pursuant to the Merger Agreement (as in effect as of the date hereof or as such
Merger Agreement may be amended in a manner that does not give the Stockholder
the right to terminate this Agreement pursuant to Section 5.01).
     Section 4.07 Further Assurances. Without limiting the foregoing, the
Stockholder hereby authorizes Parent and the Company to publish and disclose in
any announcement or disclosure required by the SEC and in the S-4 and Proxy
Statement the Stockholder’s identity and ownership of its Covered Shares and the
nature of the Stockholder’s obligations under this Agreement. Parent agrees to
give the Stockholder a meaningful opportunity to review and comment on the S-4
prior to each filing of the Proxy Statement.
ARTICLE V
MISCELLANEOUS
     Section 5.01 Termination. This Agreement shall remain in effect until the
earlier to occur of (i) the Effective Time and (ii) the date of termination of
the Merger Agreement in accordance with its terms, and after the occurrence of
such applicable event this Agreement shall terminate and be of no further force;
provided, however, that (A) the Stockholder shall have the right to terminate
this Agreement by written notice to Parent if the terms of the Merger
Agreement are amended or waived without the prior written consent of the
Stockholder, but only if such amendment or waiver creates any additional
condition to the consummation of the Merger, reduces the amount of Merger
Consideration, changes the form of the Merger Consideration or otherwise
adversely affects the Stockholder in any material respect and (B) the provisions
of this Section 5.01 and of Sections 5.03 through 5.14 shall survive any
termination of this Agreement. Nothing in this Section 5.01 and no termination
of this Agreement shall relieve or otherwise limit any party of liability for
breach of this Agreement.
     Section 5.02 No Ownership Interest. Nothing contained in this Agreement
shall be deemed to vest in Parent any direct or indirect ownership or incidence
of ownership of or with respect to any Covered Shares. All rights, ownership and
economic benefits of and relating to

- 8 -



--------------------------------------------------------------------------------



 



the Covered Shares shall remain vested in and belong to the Stockholder, and
Parent shall have no authority to direct the Stockholder in the voting or
disposition of any of the Covered Shares, except as otherwise provided herein.
     Section 5.03 Notices. All notices and other communications hereunder shall
be in writing and shall be deemed given if delivered personally, telecopied
(upon telephonic confirmation of receipt), on the first Business Day following
the date of dispatch if delivered by a recognized next day courier service or on
the third Business Day following the date of mailing if delivered by registered
or certified mail, return receipt requested, post prepaid. All notices hereunder
shall be delivered as set forth below, or pursuant to such other instructions as
may be designated in writing by the party to receive such notice:

  (a)   if to Parent, to:

Sprint Nextel Corporation
6200 Sprint Parkway
Overland Park, Kansas 66251
Attention: General Counsel
Fax: 913-523-9802

and

Sprint Nextel Corporation
6200 Sprint Parkway
Overland Park, Kansas 66251
Attention: President — Strategic Planning and Corporate Initiatives
Fax: 913-523-8888

with an additional copy (which shall not constitute notice) to:

King & Spalding LLP
1185 Avenue of the Americas
New York, NY 10036
Fax: (212) 556-2222
Attention: E. William Bates, II
               Adam M. Freiman     (b)   if to the Stockholder, to:

SK Telecom Co., Ltd.
11 Euljiro 2-ga
Jung-gu
Seoul 100-999, Korea
Fax: +82 2 6100 7928
Attention: Sang Woo Kim

- 9 -



--------------------------------------------------------------------------------



 



     Section 5.04 Interpretation. When reference is made in this Agreement to an
Article, a Section, Exhibit or Schedule, such reference shall be to an Article
of, a Section of, or an Exhibit or Schedule to, this Agreement unless otherwise
indicated. Whenever the words “include”, “includes” or “including” are used in
this Agreement, they shall be deemed to be followed by the words “without
limitation.” The words “hereof,” “herein,” “hereby” and “hereunder” and words of
similar import when used in this Agreement shall refer to this Agreement as a
whole and not to any particular provision of this Agreement. The word “or” shall
not be exclusive. The definitions contained in this Agreement are applicable to
the singular as well as the plural forms of such terms and to the masculine as
well as to the feminine and neuter genders of such term. Any Contract,
instrument or Law defined or referred to herein or in any Contract or instrument
that is referred to herein means such Contract, instrument or Law as from time
to time amended, modified or supplemented, including (in the case of Contracts
or instruments) by waiver or consent and (in the case of Laws) by succession of
comparable successor Laws and references to all attachments thereto and
instruments incorporated therein. This Agreement is the product of negotiation
by the parties having the assistance of counsel and other advisors, and it shall
be construed without regard to any presumption or rule requiring construction or
interpretation against the party drafting or causing any instrument to be
drafted.
     Section 5.05 Counterparts. This Agreement may be executed and delivered
(including by facsimile or other electronic transmission) in one or more
counterparts, and by the different parties hereto in separate counterparts, each
of which when executed shall be deemed to be an original but all of which taken
together shall constitute one and the same agreement.
     Section 5.06 Entire Agreement. This Agreement and, to the extent referenced
herein, the Merger Agreement, together with the several agreements and other
documents and instruments referred to herein or therein or annexed hereto or
thereto, embody the complete agreement and understanding among the parties
hereto with respect to the subject matter hereof and supersede and preempt any
prior understandings, agreements or representations by or among the parties,
written and oral, that may have related to the subject matter hereof in any way.
     Section 5.07 Governing Law. This Agreement shall be governed by, and
construed in accordance with, the Laws of the State of Delaware (without giving
effect to choice of Law principles that would cause the Laws of another
jurisdiction to apply).
     Section 5.08 Headings. The descriptive headings contained in this Agreement
are included for convenience of reference only and shall not affect in any way
the meaning or interpretation of this Agreement.
     Section 5.09 Specific Performance. The parties agree that irreparable
damage would occur and that the parties and the third party beneficiaries of
this Agreement would not have any adequate remedy at Law in the event that any
of the provisions of this Agreement were not performed in accordance with their
specific terms or were otherwise breached. It is accordingly agreed that, prior
to the termination of this Agreement pursuant to Section 5.01, Parent shall be
entitled to an injunction or injunctions or other

- 10 -



--------------------------------------------------------------------------------



 



equitable relief to prevent breaches of this Agreement and to enforce
specifically the terms and provisions of this Agreement, this being in addition
to any other remedy to which such party is entitled at Law or in equity. The
parties agree that they shall not object to the granting of injunctive or other
equitable relief on the basis that there exists an adequate remedy at Law. The
parties further agree that (x) by seeking the remedies provided for in this
Section 5.09, a party shall not in any respect waive its right to seek any other
form of relief that may be available to a party under this Agreement, including
monetary damages in the event that this Agreement is terminated or in the event
that the remedies provided for in this Section 5.09 are not available or are
otherwise not granted and (y) nothing in this Section 5.09 shall restrict or
limit any party’s right to terminate this Agreement in accordance with the terms
of Section 5.01.
     Section 5.10 Jurisdiction. Each of the parties hereto (i) consents to
submit itself to the personal jurisdiction of the courts of the Court of
Chancery of the State of Delaware or, if under applicable Law exclusive
jurisdiction over such matter is vested in the federal courts, any court of the
United States located in the State of Delaware, in the event any dispute arises
out of this Agreement or any of the transactions contemplated by this Agreement,
(ii) agrees that it shall not attempt to deny or defeat such personal
jurisdiction by motion or other request for leave from any such court,
(iii) agrees that it shall not bring any action relating to this Agreement or
any of the transactions contemplated by this Agreement in any court other than
the Court of Chancery of the State of Delaware or, if under applicable Law
exclusive jurisdiction over such matter is vested in the federal courts, any
court of the United States located in the State of Delaware, and (iv) consents
to service being made through the notice procedures set forth in Section 5.03.
Each of the Stockholder and Parent hereby agrees, to the fullest extent
permitted by Law, that service of any process, summons, notice or document by
U.S. registered mail to the respective addresses set forth in Section 5.03 shall
be effective service of process for any suit or proceeding in connection with
this Agreement or the transactions contemplated hereby. EACH PARTY WAIVES, TO
THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL
BY JURY IN RESPECT OF ANY ACTION, SUIT OR PROCEEDING ARISING OUT OF OR RELATING
TO THIS AGREEMENT, WHETHER MADE BY CLAIM, COUNTERCLAIM, THIRD PARTY CLAIM OR
OTHERWISE.
     Section 5.11 Amendment; Waiver. This Agreement may not be amended except by
an instrument in writing signed by Parent and the Stockholder. Each party may
waive any right of such party hereunder by an instrument in writing signed by
such party and delivered to Parent and the Stockholder.
     Section 5.12 Severability. If any term or other provision of this Agreement
is held to be invalid, illegal or incapable of being enforced by any rule of Law
or public policy, the validity, legality and enforceability of all other
conditions and provisions of this Agreement shall not be affected or impaired
thereby so long as the economic or legal substance of the transactions
contemplated hereby is not affected in any manner adverse to any party. Upon
such determination that any term or other provision is invalid, illegal or
incapable of being enforced, the parties hereto shall negotiate in good faith to
modify this Agreement so as to effect the original intent of the parties as
closely as possible in an acceptable manner to the end that the transactions
contemplated hereby are fulfilled to the fullest extent possible and if the
parties cannot come to an agreement, such term or provision shall be deemed
reformed to the extent necessary to conform to applicable Law and to give
maximum effect to the intent of the parties hereto.

- 11 -



--------------------------------------------------------------------------------



 



     Section 5.13 Successors and Assigns; Third Party Beneficiaries. Neither
this Agreement nor any of the rights, interests or obligations hereunder shall
be assigned, in whole or in part, by operation of Law or otherwise, by any of
the parties without the prior written consent of each of the other parties.
Subject to the foregoing, this Agreement shall bind and inure to the benefit of
and be enforceable by the parties hereto and their respective successors and
permitted assigns. Nothing in this Agreement, express or implied, is intended to
confer on any person other than the parties hereto or their respective
successors and permitted assigns any rights, remedies, obligations or
liabilities under or by reason of this Agreement.
     Section 5.14 Expenses. All costs and expenses (including legal fees)
(i) incurred in connection with the preparation and negotiation of this
Agreement shall be paid by the party incurring such expenses and (ii) incurred
due to or in connection with any action to enforce the terms of this Agreement
shall be paid by the non-prevailing party in such action.
[Remainder of Page Left Blank Intentionally]

- 12 -



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be
signed (where applicable, by their respective officers or other authorized
person thereunto duly authorized) as of the date first written above.

            SPRINT NEXTEL CORPORATION
      By:   /s/ Keith O. Cowan         Name:   Keith O. Cowan        Title:  
President – Strategic Planning and Corporate Initiatives        SK TELECOM CO.,
LTD.
      By:   /s/ Jin Woo So         Name:   Jin Woo So        Title:   President,
Global Management Service     

 



--------------------------------------------------------------------------------



 



SCHEDULE I
Ownership of Common Stock

      Name and Address of     Stockholder   Beneficial Ownership
SK Telecom Co., Ltd.
11 Euljiro 2-ga
Jung-gu
Seoul 100-999, Korea
Attention: Sang Woo (Sean) Kim
  SK Telecom Co., Ltd. owns 10,999,373 shares of Class A Common Stock and 25,750
shares of Company Preferred Stock.

 